USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                                                                      ____________________        No. 94-1152                            HECTOR SANTOS RAMIREZ, ET AL.,                               Plaintiffs, Appellants,                                          v.                           CARLOS LOPEZ FELICIANO, ET AL.,                                Defendants, Appellees.                                                                                      ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                    [Hon. Raymond L. Acosta, U.S. District Judge]                                             ___________________                                                                                      ____________________                              Torruella, Selya and Cyr,                                   Circuit Judges.                                   ______________                                                                                      ____________________             Howard Charles, with whom Ortiz, Toro & Ortiz Brunet was on brief             ______________            __________________________        for appellants.             Edgardo  Rodriguez Quilichini, Assistant  Solicitor General, with             _____________________________        whom Pedro  A. Delgado-Hernandez,  Solicitor General, and  Carlos Lugo             ___________________________                           ___________        Fiol, Deputy Solicitor General, were on brief for appellees.        ____                                                                                      ____________________                                  September 1, 1994                                                                                      ____________________                    Per Curiam.  Appellant Hector Santos Ramirez, joined by                    Per Curiam.                      __________          his family,  initiated this  civil rights  action, see  42 U.S.C.                                                             ___            1983, alleging that  certain narcotics  agents affiliated  with          the Puerto  Rico Police  had conspired  to violate his  constitu-          tional rights under the Fourth  and Fourteenth Amendments to  the          United States  Constitution by  using false statements  to obtain          warrants to search his  residence and place of  business, without          probable  cause.   The  defendant-officers  eventually moved  for          summary  judgment on  grounds  of qualified  immunity and  Santos          interposed written opposition.                      On the  recommendation  of the  magistrate  judge,  the          district court  ordered all parties  to comply  with District  of          Puerto Rico Local  Rule 311.12, which requires a party requesting          or opposing summary judgment to file a detailed factual statement          supported by specific references  to the record.1  The  statement                                        ____________________               1Notwithstanding  Puerto  Rico  Local Rule  311.12,  Santos'          initial opposition to  the motion for summary judgment  failed to          specify  any disputed facts warranting  trial.  Local Rule 311.12          provides:                    Upon any motion for summary judgment, there  shall               be served and filed  annexed to the motion a  separate,               short, concise statement of  material facts as to which               the moving party contends there is  no genuine issue to               be  tried and the basis  of such contention  as to each               material fact, properly supported by specific reference               to the record.                    All  material facts  set  forth in  the  statement               required to  be  served by  the  moving party  will  be               deemed  admitted unless  controverted by  the statement               required to be served by the opposing party.                    The papers  opposing a motion for summary judgment               shall  include a separate,  short, concise statement of               material  facts as to which it  is contended that there               exists a genuine issue  to be tried, properly supported               by specific reference to the record.                                          2          of  facts filed  by Santos consisted  entirely of  loosely worded          allegations imported from the complaint, rephrased in the form of          questions  of fact, and accompanied by  a single record reference          to Santos' own  affidavit affirming the  allegations in the  com-          plaint:   "to the  best of our  knowledge the facts  set forth in          [the  complaint] are true and  should be considered  as set forth          herein."   The magistrate judge  ruled that Santos  had failed to          comply with Rule 311.12,  and thereupon deemed all uncontroverted          facts set  forth in defendants'  statement admitted.   See D.P.R.                                                                 ___          Loc. Rule 311.12; supra note 1.  The magistrate judge recommended                            _____          that  the district court grant the motion for summary judgment on          qualified immunity  grounds.   The recommendation was  adopted by          the  district court  over  Santos' timely  objection, and  Santos          appealed.                     Santos concedes that Local Rule 311.12 was duly promul-          gated pursuant to Fed. R. Civ. P. 83.  See generally Stepanischen                                                 ___ _________ ____________          v. Merchants Despatch Trans.  Corp., 722 F.2d 922, 929  (1st Cir.             ________________________________          1983)  (encouraging adoption of  local rules  prescribing summary          judgment  procedures, and  citing the  forerunner to  D.P.R. Loc.          Rule 311.12 as an exemplar for curbing imprecise summary judgment          practices  which force  district  courts to  "ferret through  the          record" to assess the viability of competing claims).  Of course,          it  is well established  that the "[d]istrict  courts enjoy broad          latitude  in administering  local  rules[, and]  are entitled  to          demand adherence  to specific  mandates contained in  the rules."                                        ____________________          D.P.R. Loc. Rule 311.12.                                            3          Air Line Pilots  Ass'n v. Precision  Valley Aviation, Inc.,  slip          ______________________    ________________________________          op. at  8 (1st Cir. June  7, 1994).  Recently,  we reaffirmed our          longstanding  view that "local rules are  an important vehicle by          which courts operate[, and they] carry the force of law."  Id. at                                                                     ___          7.                    Even  though the  initial report and  recommendation to          the district  judge recounted in detail  the requirements imposed          by  Rule 311.12, as well as the governing summary judgment proce-          dure, Santos'  Rule 311.12  statement of  facts in  opposition to          summary judgment  contained but a single "record  reference" to a          facially deficient  affidavit by Santos, see  Sheinkopf v. Stone,                                                   ___  _________    _____          927  F.2d 1259, 1270  (1st Cir. 1991)  ("It is apodictic  that an          'affidavit . . . made upon information  and belief . . . does not          comply with Rule 56(e).'") (quoting Automatic Radio Mfg., Inc. v.                                              __________________________          Hazeltine Research, Inc., 339 U.S. 827, 831 (1949)), which rested          ________________________          entirely on  the conclusory allegations in  the complaint, Moreau                                                                     ______          v.  Local 247, International Bhd.  of Firemen &  Oilers, 851 F.2d              ___________________________________________________          516, 518 (1st Cir. 1988)  ("The [party opposing summary judgment]          may not merely rest on the  pleadings and arguments, but must set          forth specific  facts showing  a genuine  issue about  a material          fact.").  See generally Fed. R. Civ. P. 56(e) ("When a motion for                    ___ _________          summary  judgment is made and supported as provided in this rule,          an  adverse party  may  not rest  upon  the mere  allegations  or          denials of  the adverse  party's pleadings,  but .  . . must  set          forth specific facts showing that  there is a genuine issue   for          trial.").   Since  the opposition  submitted  by Santos  did  not                                          4          contain a "concise  statement of  material facts .  . .  properly          supported by  specific reference to  the record," as  required by          Local Rule  311.12, the specific  facts set forth  in defendants'          duly supported  statement  of uncontroverted  facts  were,  quite          properly,  deemed admitted.   See, e.g.,  Rivas v.  Federacion de                                        ___  ____   _____     _____________          Asociaciones  Pecuaria de Puerto Rico, 929 F.2d 814, 816 n.2 (1st          _____________________________________          Cir. 1991).  Finally, an independent review of the district court          record, Velez-Gomez v. SMA Life Assur.  Co., 8 F.3d 873, 874 (1st                  ___________    ____________________          Cir. 1993), satisfies  us that defendants were  entitled to judg-          ment, as a matter of law, based on the unopposed factual showings          made in their statement of uncontroverted facts.                     Affirmed.                      Affirmed.                    ________                                          5